** CITIES AND TOWNS — LIABILITY — INSURANCE ** ALTHOUGH 11 O.S. 16.4 [11-16.4] (1977) CONTAINS NO EXPRESS REQUIREMENT THAT CITY OR TOWN, SELF INSURED THEREUNDER, MAINTAIN A SUM OF MONEY IN A SEPARATE OR DISTINCT FUND TO PAY LIABILITY LOSSES AT THE STATUTORY RATE, ANY CITY OR TOWN PROPERLY SELF INSURED THEREUNDER, WOULD BE REQUIRED TO HAVE A SUFFICIENT SUM OF MONEY LEGALLY AVAILABLE TO IT FROM WHICH IT COULD PAY LIABILITY LOSSES AT THE STATUTORY RATE, AND THE METHOD AND DETAIL OF SUCH FUNDING OF SELF INSURANCE IS WITHIN THE SOUND DISCRETION OF THE GOVERNING BODY OF SUCH CITY OR TOWN.  CITE: 11 O.S. 16.4 [11-16.4] (GOVERNMENTAL TORT, DAMAGES) (GERALD E. WEIS)